Citation Nr: 1643016	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from November 1967 to September 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2014, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in September 2014.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to service connection for gastroesophageal reflux disease and high cholesterol, to include as secondary to herbicides and/or service-connected anxiety disorder, have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current heart disorder is related to service.  He asserts that it may be a result of herbicide exposure, or secondary to his service-connected anxiety disorder.

In October 2013, the Veteran was afforded a VA examination for his heart disorder.  The examiner provided a diagnosis of congestive heart failure, but did not provide an opinion as to whether this disorder was related to service, to include herbicide exposure.  The examiner also failed to provide commentary on the other diagnosed heart disorders (i.e. hypertension and atrial fibrillation) referenced in the Veteran's treatment records.  

As the VA examination does not contain a nexus opinion and rationale, the report is inadequate and further development under the duty to assist is needed.

Moreover, on his VA Form 9, the Veteran asserted that his heart disorder may be related to his anxiety disorder, which the RO service-connected in a December 2013 rating decision.  The claims file does not contain a competent opinion as to whether the Veteran's current heart disorder is either caused or aggravated by his service-connected anxiety disorder.  Private medical treatment records show the Veteran was diagnosed with alcoholic cardiomyopathy in January 2008.  Further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, by an examiner who has not previously examined him.  The claims file must be made available to the VA examiner for review.  After reviewing the evidence, the examiner is to provide an opinion on the following: 

a) Is it at least as likely as not that any of the Veteran's current heart disorders (to include congestive heart failure, hypertension, and atrial fibrillation) were caused by or related to his service? 

b) Is it at least as likely as not that hypertension manifested within one year of service discharge?

c) Is it at least as likely as not that any of the Veteran's current heart disorders (to include congestive heart failure, hypertension, and atrial fibrillation) were caused by his service-connected anxiety disorder? 

d) Is it at least as likely as not that any of the Veteran's current heart disorders (to include congestive heart failure, hypertension, and atrial fibrillation) were aggravated by his service-connected anxiety disorder? 

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

2.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







